UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6275


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TRAVIS MCLEAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:10-cr-00104-FL-1; 5:12-cv-00515-FL)


Submitted:   May 19, 2015                     Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis McLean, Appellant Pro Se.       Sebastian Kielmanovich,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis McLean appeals the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion.               We have reviewed

the record and find no reversible error.                Accordingly, we deny

McLean’s motion for appointment of counsel and affirm for the

reasons stated by the district court.             United States v. McLean,

Nos.     5:10-cr-00104-FL-1;     5:12-cv-00515-FL        (E.D.N.C.    Feb.   6,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in   the   materials

before    this   court   and   argument   would   not    aid   the   decisional

process.

                                                                       AFFIRMED




                                      2